                          United States District Court
                                    for the
                          Southern District of Florida

Charles Murdock, Plaintiff,            )
                                       )
v.                                     )
                                       ) Civil Action No. 19-62687-Civ-Scola
American Maritime Officers Union       )
National Executive Board and Paul      )
Doell, Defendants.                     )
                                      Order
      This matter is before the Court upon the Plaintiff Charles Murdock’s
emergency motion to reopen and for injunctive relief. For the reasons set forth
below, the Court denies the relief sought in the Plaintiff’s motion (ECF No. 40).
      1. Background
       On April 14, 2020, the Court entered an order staying this matter upon
the Defendants’ motion to dismiss, or in the alternative, to stay. In that order,
the Court briefly recounted the allegations put forth by the Plaintiff, which the
Court again recounts here. The Plaintiff is the Secretary-Treasurer of the
American Maritime Officers Union (“AMO”) and the Defendant, Paul Doell, is
the union’s national president. (ECF No. 34, at 1.) Doell and Murdock have
disagreed on a number of issues, which resulted in Doell purportedly stripping
Murdock of many of his constitutionally-defined duties as AMO’s Secretary-
Treasurer. (Id.) Murdock states that Doell’s actions have allowed Doell to
control AMO’s finances without oversight. (Id.) After being stripped of his
responsibilities, Murdock moved to reinstate his authority, but claims Doell
stonewalled that request by delaying a national meeting and limiting the time
Murdock had to present his motion. (Id.) Murdock’s motion ultimately failed.
Murdock was later re-elected as AMO’s Secretary-Treasurer and thereafter, two
challengers, one from a Doell faction of the AMO instituted union proceedings
to overturn the election results. (Id. at 2) This effort failed and Murdock claims
that Doell then began a campaign of harassment against him, including
beginning disciplinary proceedings against him for allegedly assaulting Doell’s
assistant as retaliation for filing this lawsuit. (Id.)
       After considering these allegations, the Court found the best course of
action was to stay these proceedings as Murdock had failed to exhaust internal
union remedies. (Id. at 3.) In particular, the Court noted that Murdock could
file charges claiming Doell’s stripping him of his duties violated AMO’s
constitution or could file a suit for grievances of malfeasance or favoritism
against Doell. (Id.) While Murdock argued exhaustion would be futile, the Court
disagreed finding this argument to be conclusory and moreover, undercut by
the fact that Murdock successfully won the January 2019 challenge by Doell to
his re-election. (Id. at 3-4.)
       Since the Court’s order staying this matter, on May 5, 2020, Murdock
filed impeachment charges against Doell and against the AMO’s other executive
board members for “acceding to [Doell’s] unconstitutional abuse of power.”
(ECF No. 40, at 4.) On October 6, 2020, Doell was “acquitted” though a trial
committee. (Id.) Murdock states that under the Article XXIII of the AMO
Constitution, the trial committee’s decision is not final until it is presented to
AMO’s membership at its next scheduled meeting and ratified by a majority
vote. Murdock states this has not happened as Doell has cancelled every
monthly membership meeting since March 2020, the onset of the COVID-19
pandemic. (Id.) The other executive board members were also acquitted by
other trial committees, decisions which also need to be ratified. (Id. at 4-5.)
       On January 27, 2021, AMO’s Vice President of Inland Waters initiated
impeachment charges against Murdock based on allegations of non-
performance of his duties, and on May 3, 2021, a trial committee determined
that Murdock “was so deficient in collecting union dues and initiation fees that
he should be ‘DISMISSED from his position as National Secretary Treasurer
and BARRED from holding any office, position or employment in the AMO.’” (Id.
at 5 (emphasis in original).) Murdock appealed the trial committee decision to
the AMO national executive board, which included Doell and other of the board
members who Murdock sought to have impeached. (Id. at 5-6.) The appellate
committee affirmed the decision that Murdock be dismissed from his position
and barred from holding any future positions with AMO. Murdock states this
decision, as the decisions pertaining to Doell and the other national executive
board members, requires “approval of a majority vote of the membership at the
next scheduled membership meeting”. (Id. at 6.)
       Murdock notes that the AMO constitution requires the AMO to hold
regular monthly membership meetings at the AMO’s headquarters, but Doell
has cancelled every meeting since March 2020 due to the COVID-19 pandemic.
Following the lifting of pandemic meeting restrictions on May 3, 2021, an AMO
monthly meeting was scheduled to be held at the AMO’s headquarters on June
7, 2021 where the trial committee decision acquitting Doell and the other
national executive board members of Murdock’s impeachment charges and
where the appellate panel’s decision affirming the impeachment of Murdock
would be presented to the AMO’s membership for ratification of rejection. (Id. at
6-7.) Murdock states that he arranged for AMO’s members to appear in person
to support his appeals and when Doell learned Murdock’s supporters would be
in attendance, Doell cancelled the meeting. (Id. at 7.) The Defendants disagree
with this characterization.
        Rather than allow Doell to cancel the required monthly meeting,
Murdock, pursuant to his authority as Secretary-Treasurer, convened the June
7, 2021 membership meeting at the AMO headquarters, where he purports a
quorum of members were present and that those members voted not to ratify
the national executive board’s decision ousting Murdock and disqualifying him
from holding future office with the AMO. (Id.) Those present also voted to ratify
the trial committee decision acquitting Doell and the other national executive
board members of their impeachment charges. (Id.) Murdock states that this is
the final step under the AMO constitution and he has now exhausted all
internal AMO procedures and appeals.
        Unsurprisingly, this saga does not end with a neat wrap-up of this
dispute at the AMO’s purported June 7, 2021 meeting. Murdock states that in
lieu of the union’s June 7 meeting, Doell hired “TrueBallot, the AMO election
voting service, to conduct an electronic mail ballot referendum on ratification of
the impeachment decisions” (i.e. those with respect to Doell and the other
national executive board members and Murdock) with a voting period that is
set to conclude on June 30, 2021. (Id. at 9.) Murdock states that he believes
this referendum is “rigged” and “designed and likely to overturn the June 7,
2021 membership vote.” (Id. at 1.) Murdock further states the AMO
constitution does not allow Doell “to substitute an electronic referendum which
does not allow participation by the wrongfully impeached officer, contains no
voting safeguards, and provides insufficient notice and voting time for the
membership.” (Id. at 2.) Accordingly, Murdock asks the Court to enjoin the
counting and announcement of the results of this online referendum.
        Doell states that what Murdock is asking for is for “unprecedented relief;
i.e. for a court order to halt a union membership vote.” (ECF No. 43, at 4.) In
response to Murdock’s motion, the Defendants state that “[t]he decisions to
cancel the June 7 membership meeting due to the dangers of COVID and
instead hold a referendum vote on the futures of its nationally elected officers
among those very people who elected them . . . are decisions arising from a fair
and reasonable interpretation of the AMO constitution” that should not be
disturbed by the Court. (Id. at 5.) Moreover, the Defendants state that Murdock
has failed to show that a constitutional membership meeting occurred on June
7, 2021. (Id.)
      2. Analysis
       In order to obtain a preliminary injunction, a moving party must
establish: (1) a substantial likelihood of success on the merits; (2) that an
injunction is necessary to prevent irreparable harm; (3) that the injury to the
moving party outweighs whatever damage the proposed injunction might cause
the non-moving party; and (4) that an injunction will not harm the public
interest. McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998).
A preliminary injunction is an “extraordinary and drastic remedy not to be
granted unless the movant clearly establishes the burden of persuasion as to
the four requisites.” Siegel v. LePore, 120 F. Supp. 2d 1041, 1047 (S.D. Fla.
2000) (Middelbrooks, J.).
       The Court has reviewed Murdock’s motion and finds he has failed to
satisfy the standard for issuance of a preliminary injunction. Specifically, the
Court finds that the Plaintiff has failed to show that absent a preliminary
injunction that he or other members of his union would suffer irreparable
harm. The Plaintiff argues that if the Court does not enjoin the counting and
announcement of the online votes on June 30 that both he and the union
members who elected him will suffer harm. The Plaintiff argues that if the
online vote proceeds, which the Plaintiff argues is invalid under the AMO
constitution, and such vote invalidates the results of the alleged June 7, 2021
membership meeting, then “a portion of the AMO membership will be
disenfranchised” which will adversely impact the AMO for years to come. (ECF
No. 45, at 5.)
       In support of his arguments the Plaintiff relies on Sheet Metal Workers
Int’l Ass’n v. Lynn, 488 U.S. 347 (1989). In Lynn, the Supreme Court held that
there is the potential for a chilling effect on Title I free speech rights under the
Labor-Management Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C.
§ 411, where an elected official is discharged from his duties. This was found to
be the case where a union member, Edward Lynn, was elected to a 3-year term
as a business representative of his union. Lynn, 388 U.S. at 349. In his
capacity, he argued the union was overspending and urged the union’s general
president to place the union under a trusteeship, delegating to the trustee the
ability to supervise and direct the affairs of the union, including the ability to
suspend union officers, business managers, or business representatives. Id. at
350. After the trustee’s appointment at Lynn’s urging, the trustee
recommended a dues increase was needed, though Lynn stated to the trustee
that he would oppose any such increase unless the trustee committed to
spending cuts by the union. Id. The dues increase was defeated by secret ballot
following Lynn’s opposition and thereafter, the trustee removed Lynn from his
position, specifically because of his resistance to the dues increase. Id. The
Supreme Court noted removal of an officer under such circumstances, i.e. by
another official such as the union’s trustee, is likely to have a chilling effect on
Title I free speech rights under the LMRDA. The Supreme Court stated that
“not only is the fired official likely to be chilled in the exercise of his own free
speech rights, but so are the members who voted for him.” Id. at 355.
Moreover, such removal deprives the union members of being represented by
the leader of their choice. Id.
        Here, however, the situation is distinguishable from Lynn. The Plaintiff
complains that his impeachment was rejected at an alleged June 7, 2021
meeting of the AMO but that decision could be overturned by the potential
outcome of the June 30, 2021 online vote. The Court agrees with the
Defendants that the fact that Murdock’s fate will be determined by a vote of
AMO’s members is a critical difference between Lynn and the matter now before
the Court. As noted by the Defendants, under the AMO constitution, if
Murdock’s impeachment is ratified or is rejected as a result of the June 30
vote, the union’s members will not have been deprived of the ability to choose
their leaders through voting—in fact it is the union’s members and not another
official who are doing the choosing. (ECF No. 43.)
        Moreover, the Court finds the harm that the Plaintiff complains of to be
speculative should the June 30 vote go forward. Siegel v. LePore, 234 F.3d
1163, 1176-77 (11th Cir. 2000). For instance, it is entirely possible that
Murdock could prevail in the June 30 vote and remain in his position as
Secretary-Treasurer. As the Court noted, in its order staying this matter, even
though Murdock paints what is happening with his union as biased and one-
sided, calling the vote “a rigged electronic referendum that is designed and
likely to overturn the June 7, 2021 membership vote,” the Court finds that
complaint is conclusory and without basis. Prior to the Court entering its stay,
Murdock similarly argued without any factual basis that union proceedings
would be futile, because a “‘kangaroo Trial Committee’” would deny his charges
against Doell. (ECF No. 34, at 3.) In its stay order, the Court noted that the fact
Murdock prevailed against Doell in the January 2019 election challenge cuts
against his assertion that the union’s proceedings are rigged or stacked against
him. (Id. at 3-4.) Other than stating an online vote is not authorized by the
union’s constitution, Murdock has not shown how this online vote is “rigged”
against him.
        Further, Murdock complains that the he and his fellow union members
will be irreparably harmed if the vote is allowed to go forward because Murdock
argues the online vote is in violation of the AMO’s constitution requiring in-
person meetings. The Defendants argue, in turn, that Doell cancelled the
union’s June 7, 2021 meeting, just as he had all other meetings during the
pandemic due to health and safety concerns. (ECF No. 43, at 14.) The
Defendants note that Doell, as union president under AMO’s constitution, is
required to take measurers to “protect the interests and further the welfare of
this union and its members in all matters.” (Id.) Accordingly, the Defendants
argue that Doell was required to take member safety into account before
holding a meeting that could expose hundreds of union members and their
families to COVID-19. The Defendants state that, in crafting the June 30 vote,
they relied on Article XXVII of the AMO’s constitution, a savings clause, which
allows the union’s board to “suspend the operation of any invalid provision,
where that provision is declared invalid or inoperative by operation of law or
any Court of law” and “substitute a provision which meets the objection to its
invalidity . . . in accord with the intent and purpose of the invalid provision.”
(Id. at 15.) In Doell’s notice cancelling the June AMO meeting, which Murdock
provided as an attachment to his motion (ECF No. 40-1, at 66), Doell noted
that “many AMO members remain at work aboard vessels in what are referred
to commonly as ‘hot spots’” and that the U.S. Coast Guard stated in a May
2021 advisory that “‘COVID-19 . . . continues to have significant impacts on
the U.S. marine transportation system, the global shipping industry and on
mariners themselves.’” Doell further stated in his cancellation notice that “[w]e
do not want an AMO member who would be [at AMO’s headquarters] for a
membership meeting, or for other union business, falling ill while here and
bringing the coronavirus home to their families or to their vessels – their homes
away from home.” (Id. at 67.) With this in mind, it appears that certain
members of AMO’s executive board, including Doell, have therefore concluded
that AMO’s saving clause applies because “travel and quarantine restrictions
make membership meetings at National Headquarters in Dania Beach
inoperative or contrary to law for many AMO members and such conditions
hamper and discourage full access to and participation in membership
meetings.” (ECF No. 43, at 15.) Consistent with Article XXVII, the Defendants
state they crafted the June 30 vote to allow the union’s business to proceed
and to facilitate the “AMO’s constitutional democratic process.” (Id. at 20.)
        As the Court noted in its order staying this matter, the Supreme Court
has adopted a general policy not to unduly harass legitimate unionism, nor to
unnecessarily interfere with the union’s interest in internal governance. See
United Steelworkers of Am. v. Sadlowski, 457 U.S. 102, 109 (1959) (the union’s
right to adopt its own reasonable rules was designed “to assure that the
amendment would not unduly harass and obstruct legitimate unionism”); Wirtz
v. Local 153, Glass Bottle Blowers Ass’n, 389 U.S. 463, 471 (1968) (“The
legislative history shows that Congress weighed how best to legislate against
revealed abuses in union elections without departing needlessly from its long-
standing policy against unnecessary governmental intrusion into internal
union affairs”). Indeed, the interpretation of a union’s constitution by a “union
official or governing body will be accepted unless the interpretation is clearly
unreasonable.” Reich v. Int’l Alliance of Theatrical Stage Emps., 32 F.3d 512,
515 n.6 (11th Cir. 1994). The Court does not find it unreasonable, given the
state of the COVID-19 pandemic and the global footprint of the AMO’s
membership, for the AMO’s constitution to have been interpreted to allow for
the suspension of in-person meetings and the adoption of alternative
procedures to effectuate the purpose of the constitution’s in-person meeting
requirement. With the above in mind, the Court finds Murdock has failed to
show he or his union would suffer irreparable harm absent the Court entering
a preliminary injunction.
      3. Conclusion
      As the Plaintiff has failed to show that he will be irreparably harmed
absent the Court entering a preliminary injunction enjoining the counting and
announcing of the results of the June 30 online election, the Court finds that a
preliminary injunction is not warranted. Following the announcement of the
June 30 election, the parties may seek further relief from the Court, as
necessary, including reopening these proceedings. The Court therefore denies
the Plaintiff’s emergency motion.
      Done and ordered at Miami, Florida, on June 30, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
